FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AKAN BOYD,                                       No. 11-15595

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02971-RS

  v.
                                                 MEMORANDUM *
OFFICE OF RISK INSURANCE
MANAGEMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Akan Boyd appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging violations of the Equal Protection Clause and the

Administrative Procedure Act. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005), and we

affirm.

      The district court properly dismissed Boyd’s action because California state

agencies are immune from suit in federal court, and Boyd failed to amend to state a

claim against any individual defendant despite an opportunity to do so. See Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989) (§ 1983 does not override the

states’ Eleventh Amendment immunity from being sued in federal court); Riggle v.

California, 577 F.2d 579, 585-86 (9th Cir. 1978) (California Tort Claims Act does

not waive the states’ or state agencies’ Eleventh Amendment immunity from being

sued in federal court).

      Boyd’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         2                                   11-15595